Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In [0007], “U.S. Patent No. 10,275,780” should read as “U.S. Patent No. 10,375,780”.	Appropriate correction is required.

Claim Objections
Claims 3, 7, 9, 16, and 20 are objected to because of the following informalities:  	Regarding claim 3, in line 3, “the DC-DC controller” should read as “the DC-DC converter”.	Regarding claim 7, in line 8, “the second voltage” should read as “a second voltage”.	Regarding claim 9, in line 3, “the DC-DC controller” should read as “the DC-DC converter”.	Regarding claim 16, in line 1, “a voltage divider” should read as “the voltage divider”.	Regarding claim 20, in line 1, “claim 14” should read as “claim 19”, as the claim claims “the deactivation” which has been recited in claim 19. For examining purposes, claim 20 is interpreted to depend on claim 19;in line 2, “the switch” should read as “a switch”;in line 3, “the resistor” should read as “a resistor”.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claim 13, the claim claims “the resistor” and “the switch” which has been recited in claim 11 and also in claim 12, wherein the claim is claimed to depend on “claim 7”. This renders the claim to be indefinite as it is unclear which parent claim the claim was intended to depend on.	For examining purposes, claim 13 is interpreted to depend on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 10, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nate (US Patent Application Publication US 2012/0147631 A1). 	Regarding claim 7, Nate discloses (see Fig. 2) a power supply (1), comprising: a flyback converter (100); a flyback controller (Control Ic) coupled to an input of the flyback converter (Control Ic is coupled to input of 100 P1 at Pin “8”), the flyback controller having a reference input (Pin “8” VCC) and a feedback input (Pin “2” FB); a first voltage divider (R11) coupled to the reference input; a second voltage divider (26) coupled to the feedback input (coupled via 24 and 22); and a low-power-mode circuit (R2) configured to cause one of a first voltage at the reference input or the second voltage at the feedback input to change (voltage at Pin “2” VFB is changed due to R2) in response to a control signal (STB) indicating an operational change from a high-power mode (Normal Mode) to a low-power mode (Standby Mode) (STB activates SW3 based on a change from Normal Mode, i.e. a high-power mode, to Standby Mode, i.e. a low-power mode, which changes the voltage division ratio K, which changes VOUT’ which changes VFB, see [0065]).

	Regarding claim 8, Nate discloses (see Fig. 2) further comprising: a first stage output (comprising D1, Co1) coupled to an output of the flyback converter (at Vs) for providing a DC voltage (VOUT) to an external circuit (4) in the high-power mode.

	Regarding claim 10, Nate discloses (see Fig. 2) wherein causing one of the first voltage or the second voltage to change comprises modifying a respective one of the first voltage divider or the second voltage divider (STB activates SW3 based on a change from Normal Mode, i.e. a high-power mode, to Standby Mode, i.e. a low-power mode, which modifies voltage divider 26 that changes the voltage division ratio K, which changes VOUT’ which changes VFB, see [0065]).

	Regarding claim 11, Nate discloses (see Fig. 2) wherein the low-power-mode circuit comprises a resistor (R2b) in series with a switch (SW3).

	Regarding claim 12, Nate discloses (see Fig. 2) wherein the switch is configured to selectively add or remove the resistor with respect to one of the first voltage divider or the second voltage divider in response to the control signal (in response to STB, SW3 adds and removes R2b to voltage divider 26, i.e. when STB is high, SW3 adds R2b; when STB is low, SW3 removes R2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nate in view of Xu (Chinese Patent Application Publication CN 102638184 A).	Regarding claim 1, Nate discloses (see Fig. 2) a power supply (1), comprising: a flyback converter (100) comprising a transformer (T1) having a primary side (side of N1) and secondary side (side of N2) and a first switch (M1) coupled between the primary side of the transformer and ground (ground of Fig. 2); a flyback controller (Control Ic) having a control input (Pin “2” receiving VFB) coupled to at least a first resistor (coupled to R2a via 24 and 22) and an output (Pin “5”) coupled to the primary side of the transformer through the first switch (coupled to N1 via M1); a low-power-mode circuit (R2) comprising a second resistor (R2b) connected in parallel with the first resistor and in series with a second switch (SW3) (R2b is connected in parallel with R2a and is connected in series with SW3), wherein the second switch is configured to activate a low-power mode of the power supply (see [0065], in the standby mode, i.e. a low-power mode, SW3 is controlled to be turned on, which decreases the resistance of R2, and increases the voltage division ratio K of 26, which reduces the output voltage VOUT, according to Eq. (3) VOUT = VREF / K); a first stage output (comprising D1, Co1) coupled to the secondary side of the transformer for powering a first external circuit (4) in a high-power mode of the power supply (during normal mode, i.e. a high-power mode, 100 provides power to 4).	Nate does not disclose a second stage output coupled to the secondary side of the transformer through a DC-DC converter for powering a second external circuit in at least the low-power mode of the power supply.	However, Xu teaches (see annotated Fig. 4 of Xu) a second stage output (Vout) coupled to the secondary side of the transformer through a DC-DC converter (see “Buck DC-DC converter”) for powering a second external circuit (see [0034], load comprising a “television”) in at least the low-power mode of the power supply (Buck DC-DC converter supplies power to the load in the second operating state, i.e. a low-power mode, see [0043]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Nate to include a second stage output coupled to the secondary side of the transformer through a DC-DC converter for powering a second external circuit in at least the low-power mode of the power supply, as taught by Xu, because it can help provide a controlled auxiliary power to auxiliary circuits as required by the target load application.

    PNG
    media_image1.png
    639
    863
    media_image1.png
    Greyscale

					<Annotated Fig. 4 of Xu>

	Regarding claim 2, Nate discloses (see Fig. 2) wherein the first resistor (R2a) and the second resistor (R2b) are part of a voltage divider (26 comprising R1, R2a, R2b) selectively modified by the second switch (SW3 selectively modifies the divided voltage VOUT’ of the voltage divider based on signal STB output from 2).

	Regarding claim 3, Nate discloses (see Fig. 2) wherein the second switch comprises an input (gate of SW3) alternatively indicative of the low-power mode or the high-power mode for the power supply (the signal STB output from 2 is input to the gate of SW3, which indicates whether to operate in the standby mode, i.e. a low-power mode or a normal mode, i.e. a high-power mode).

	Regarding claim 4, Nate discloses (see Fig. 2) wherein the low-power-mode circuit is configured to cause a voltage at the control input (VFB) to change when the second switch is closed (when SW3 is closed VFB is changed, see [0073], “when the output voltage VOUT' becomes higher than the reference voltage VREF, the feedback signal Vfb becomes lower”).

	Regarding claim 5, Nate discloses (see Fig. 2) wherein the low-power-mode circuit is configured to cause an output voltage (VOUT) on the secondary side of the transformer to decrease (when STB is high, the standby mode, i.e. a low-power mode, is activated and the output voltage is decreased. See [0082] “In the standby mode, the microcomputer 2 allows the STB signal to be asserted. At this point, the voltage division ratio of the voltage dividing circuit 26 is set as a second value K2, and thus, feedback is provided in order for the output voltage VOUT to become 6 V. A consumption power of the microcomputer 2 is given as the multiplication of the source voltage VOUT and an operation current thereof, and thus, by decreasing the source voltage VOUT of the microcomputer 2, the consumption power can be reduced.”).	Nate does not disclose wherein the low-power-mode circuit is configured to cause an output voltage on the secondary side of the transformer to decrease and to remain above an operating voltage of the DC-DC controller when the second switch is closed.	However, Xu teaches (see annotated Fig. 4 of Xu) wherein the low-power-mode circuit (circuit comprising R21, R22, R23, and S3) is configured to cause an output voltage on the secondary side of the transformer (Vout1 on the right-side of Transformer) to decrease (in the second working state, i.e. a low-power mode, the output voltage Vout1 is reduced, see [0043] “in the second working state…causes the first output voltage Vout1 to be reduced when compared with normal operation”) and to remain above an operating voltage of the DC-DC controller (Buck DC-DC converter) (see [0043] “in the second working state…causes the first output voltage Vout1 to be reduced when compared with normal operation and can normally supply power to the load.”) when the second switch is closed (equivalent to S3 being controlled to operate in the second working state, i.e. a low-power mode).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Nate wherein the low-power-mode circuit is configured to cause an output voltage on the secondary side of the transformer to decrease and to remain above an operating voltage of the DC-DC controller when the second switch is closed, as taught by Xu, because it can help provide controlled auxiliary power to auxiliary circuits as required by the target load application when in a low-power standby mode.

	Regarding claim 9, Nate does not disclose further comprising: a second stage output coupled to the output of the flyback converter, the second stage output comprising a DC-DC controller converting the DC voltage to a lower DC voltage for powering a second external circuit in at least the low-power mode.	However, Xu teaches (see annotated Fig. 4 of Xu) further comprising: a second stage output (comprising Buck DC-DC converter) coupled to the output of the flyback converter (coupled at Vout1), the second stage output comprising a DC-DC controller (Buck DC-DC converter) converting the DC voltage (Vout1) to a lower DC voltage (Vout) for powering a second external circuit (see [0034], load comprising a “television”) in at least the low-power mode (Buck DC-DC converter supplies power to the load in the second operating state, i.e. a low-power mode, see [0043]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Nate to further comprise: a second stage output coupled to the output of the flyback converter, the second stage output comprising a DC-DC controller converting the DC voltage to a lower DC voltage for powering a second external circuit in at least the low-power mode, as taught by Xu, because it can help provide a controlled auxiliary power to auxiliary circuits as required by the target load application when in a low-power standby mode.
	Regarding claim 14, Nate discloses (see Fig. 2) a method, comprising: providing, within a flyback converter (100), a DC input voltage (VIN) to a primary side (side of N1) of a transformer (T1); generating an output signal (signal at Pin “5” of Control Ic) from a flyback controller (Control Ic) at least in part in response to a voltage at an input pin (voltage VFB at Pin “2” of Control IC) of the flyback controller (output of Pin “5” is generated based on VFB); modifying a first flow of current through the primary side of the transformer at least in part in response to the output signal from the flyback controller (current flow in winding of side of N1 is modified by turning on and off M1 by the signal at Pin “5” of Control Ic); directing a DC output voltage (VOUT) from a secondary side of the transformer (side N2 of T1) to a first-stage load (4); receiving activation of a low-power-mode signal (STB); at least in part in response to the activation, causing the DC output voltage to decrease to a low-power-mode DC output voltage (when STB is received, standby mode is activated, and in the standby mode, i.e. a low-power mode, SW3 is controlled to be turned on, which decreases the resistance of R2, and increases the voltage division ratio K of 26, which reduces the output voltage VOUT, according to Eq. (3) VOUT = VREF / K)) at least by changing the voltage at the input pin of the flyback controller while continuing to generate the output signal (VFB is changed based on changing R2 by activation of SW3 by STB, and the signal from Pin “5” is continued to be generated to operate 100 in the standby mode).
	Nate does not disclose converting, with a DC-DC converter, the DC output voltage to a lower DC output voltage for a second-stage load.
	However, Xu teaches (see annotated Fig. 4 of Xu) converting, with a DC-DC converter  (see “Buck DC-DC converter”), the DC output voltage (Vout1) to a lower DC output voltage (Vout) for a second-stage load (see [0034], load comprising a “television”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nate to include converting, with a DC-DC converter, the DC output voltage to a lower DC output voltage for a second-stage load, as taught by Xu, because it can help provide a controlled auxiliary power to auxiliary circuits as required by the target load application.

	Regarding claim 15, Nate discloses (see Fig. 2) wherein changing the voltage at the input pin of the flyback controller comprises, in response to the activation, modifying a voltage divider (26) coupled to the input pin (coupled via 22 and 24) (in response to STB going high, 26 is modified via SW3 to add R2b).

	Regarding claim 16, Nate discloses (see Fig. 2) wherein modifying a voltage divider comprises closing a switch (SW3) to complete a circuit with a resistor (R2b) coupled to the input pin (closing SW3 completes a circuit with R2b being coupled to Pin “2” via 22 and 24).

	Regarding claim 17, Nate does not disclose wherein the DC-DC converter, using the low-power-mode DC output voltage, continues to provide the lower DC output voltage at a higher power efficiency.	However, Xu teaches (see annotated Fig. 4 of Xu) wherein the DC-DC converter (Buck DC-DC converter), using the low-power-mode DC output voltage (VOUT1), continues to provide the lower DC output voltage at a higher power efficiency (when in the second working state, i.e. a low-power mode, the Buck DC-DC converter is operated in a linear regulator fashion where the high-side switch S4 is kept on and the low-side switch S5 is kept off, to provide conversion of VOUT1 to the load at a higher power efficiency compared to operating the Buck DC-DC converter in a PWM converter fashion. See [0034], the efficiency is improved from 82.7% to 88.4%).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nate wherein the DC-DC converter, using the low-power-mode DC output voltage, continues to provide the lower DC output voltage at a higher power efficiency, as taught by Xu, because it can help provide a controlled auxiliary power to auxiliary circuits as required by the target load application in a low-power mode with better conversion efficiency.
	Regarding claim 19, Nate discloses (see Fig. 2) further comprising: receiving deactivation of the low-power-mode signal (STB going low); at least in part in response to the deactivation, changing the voltage at the input pin of the flyback controller (STB going low disconnects R2b, which changes the division ratio K of 26, which changes VFB), wherein the changing the voltage causes the low-power-mode DC output voltage to increase to the DC output voltage (STB goes low when the standby mode is changed to the normal mode, wherein the division ration K of 26 is changed so that VOUT is increased, according to Eq. (3) VOUT = VREF / K).

	Regarding claim 20, Nate discloses (see Fig. 2) wherein changing the voltage at the input pin of the flyback controller comprises, in response to the deactivation, opening the switch to disconnect from ground the resistor coupled to the input pin (when STB is low, i.e. deactivation of standby mode, the switch SW3 is opened to disconnect R2b from ground).


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nate in view of Xu, and further in view of Ye et al. (US Patent Application Publication US 2019/0098713 A1, hereinafter “Ye”) .	Regarding claim 6, Nate discloses (see Fig. 2) wherein the output voltage on the secondary side of the transformer is decreased from about 12V to about 6V when the second switch is closed (see [0080] “In the normal mode, the microcomputer 2 allows the STB signal to be negated (low level). At this point, the voltage division ratio of the voltage dividing circuit 26 is set as a first value K1, and thus, feedback is provided in order for the output voltage VOUT to become 12 V.” and [0082] “In the standby mode, the microcomputer 2 allows the STB signal to be asserted. At this point, the voltage division ratio of the voltage dividing circuit 26 is set as a second value K.sub.2, and thus, feedback is provided in order for the output voltage VOUT to become 6 V.”).	Nate does not disclose wherein the output voltage is decreased from about 40V to about 20-30V.	However, Ye teaches (see Fig. 1) an application of a flyback power supply for providing adequate voltage from 40V to 20V for an LED application (see [0028]). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Nate wherein the output voltage is decreased from about 40V to about 20-30V, as taught by Ye, because it can help provide a targeted output voltage range for an LED application, which can help bring down the overall cost of the application with increased efficiency (see [0028] of Ye). 	Regarding claim 18, Nate discloses (see Fig. 2) wherein the DC output voltage is about 12V and the low-power-mode DC output voltage is about 6V.	Nate does not disclose wherein the DC output voltage is about 40V and the low-power-mode DC output voltage is about 20-30V.	However, Ye teaches (see Fig. 1) an application of a flyback power supply for providing adequate voltage from 40V to 20V for an LED application (see [0028]). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nate wherein the DC output voltage is about 40V and the low-power-mode DC output voltage is about 20-30V, as taught by Ye, because it can help provide a targeted output voltage range for an LED application, which can help bring down the overall cost of the application with increased efficiency (see [0028] of Ye).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nate in view of Ye.
	Regarding claim 13, Nate discloses (see Fig. 2) wherein the resistor has a resistance (value of R2b) sufficient to cause an output of the flyback converter (VOUT) to decrease when the switch is closed (when STB is high, SW3 is closed which decreases the resistance of R2, and increases the voltage division ratio K, which reduces the output voltage VOUT, according to Eq. (3) VOUT = VREF / K)).	Nate does not disclose wherein the output decreases from about 40V to about 20-30V.	However, Ye teaches (see Fig. 1) an application of a flyback power supply for providing adequate voltage from 40V to 20V for an LED application (see [0028]). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Nate wherein the output decreases from about 40V to about 20-30V, as taught by Ye, because it can help provide a targeted output voltage range for an LED application, which can help bring down the overall cost of the application with increased efficiency (see [0028] of Ye).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		Chen et al. (US Patent Application Publication 2011/0051463 A1) discloses a standby power reducing flyback power converter.	Jeong (US Patent Application Publication 2013/0155737 A1) discloses a flyback converter with power saving mode having a lower output voltage level.	Fang et al. (US Patent Application Publication 2014/0346874 A1) discloses a standby power reducing power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838